FILED
                                                                            DEC 23 2016
                           NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                    UNITED STATES COURT OF APPEALS

                           FOR THE NINTH CIRCUIT


PERCY BACON,                                     No.    14-15947

             Petitioner-Appellant,               D.C. No: 2:07-cv-0821-KJD-RJJ

 v.
                                                 MEMORANDUM*
HOWARD SKOLNIK, et al.,

             Respondents-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                    Argued and Submitted December 16, 2016
                            San Francisco, California

Before: HAWKINS, BERZON, and MURGUIA, Circuit Judges.

      Petitioner-Appellant Percy Bacon filed several motions before the district court,

seeking to reopen his closed habeas proceeding. On March 31, 2014, the district court

denied Bacon’s motions to reopen, and ordered Bacon to show cause why sanctions




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
should not be imposed. On April 15, 2014, the district court imposed sanctions on

Bacon. We affirm both orders.

      1. We construe Bacon’s notice of appeal from the March 31 order as an

application for a certificate of appealability (“COA”). See Jones v. Ryan, 733 F.3d
825, 832 n.3 (9th Cir. 2013). Bacon’s attempt to reopen his case, based on Martinez

v. Ryan, 132 S. Ct. 1309, 1315 (2012), raises a new “claim” subject to statutory

restrictions on the filing of second or successive habeas petitions. Jones, 733 F.3d at

834, 836-37; see 28 U.S.C. § 2253(c)(1), (c)(1)(A). “Martinez did not decide a new

rule of constitutional law,” and for this reason “cannot underpin a second or

successive habeas corpus petition.” Jones, 733 F.3d at 843. The panel cannot grant

a COA on these facts. Without a COA, we must dismiss the appeal of the March 31

order for lack of jurisdiction. See Gonzalez v. Thaler, 132 S. Ct. 641, 649 (2012).

      2. There is no valid notice of appeal on the issue of sanctions. We cannot hear

an appeal from the March 31 order to show cause because the order to show cause was

interlocutory. See, e.g., Stanley v. Woodford, 449 F.3d 1060, 1065 (9th Cir. 2006)

(finding court lacked jurisdiction to hear interlocutory appeal). We cannot hear an

appeal from the April 15 order because Bacon’s appeal, mailed on April 9, 2014, did

not mention that order and, as applied to that order, was premature. See Burnside v.

Jacquez, 731 F.3d 874, 875 (9th Cir. 2013) (concluding that the date of a prisoner


                                          2
filing is when the prisoner conveys the filing to prison officials). None of Bacon’s

other filings can be construed as a proper notice of appeal. See id. at 876. Absent a

valid notice of appeal, the court lacks jurisdiction. See Bowles v. Russell, 551 U.S.
205, 214 (2007).

      AFFIRMED.




                                         3